Title: To James Madison from John Rhea, 16 January 1817
From: Rhea, John
To: Madison, James


        
          
            Dear Sir,
            Blountville, Sullivan Cy 16th. Jany 1817.
          
          I may be prevented by bad weather or some thing Else from Seeing You previous to Your retiring from office—under this apprehension, I cannot avoid, and it affords me great pleasure, again to Express to You my high Sense of Gratitude, for the two appointments You honored me with in the time of last Summer—my fellow Citizens of the District of Washington had thought proper not to Elect me a representative to Congress—my name had been offered in the General assembly of this State that I might be Elected a senator, but that also failed. I found myself thrown down and depressed, but complaining not remained silent, remembering what You on a Great Occasion said to me, viz, “put Your Enemies in the Wrong”—from that depression, You raised me, You gave to me two honorable appointments, and in that, to me, honorable manner, again sent the name of John Rhea among my fellow Citizens of the United States. Your friendship and kindness to me, I will always remember, and it would argue want of respect to You and duty to myself, not to Write You in the manner I have done.
          You will, after having for Eight Years presided over the United States Engaged part of that time in a furious war with the most powerfull Nation, a war that appeared to be reserved for Your administration to conduct on the part of the United States, and that required the highest Energy of mind to manage—retire from office the United States being in peace with the World—but You take with You the affections of Your friends. I will not Yet deny myself the hope of seeing You. I have the honor to be Your very obedt servt
          
            John Rhea
          
        
        
          very cold freezing time here.
        
      